DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
1)	A request for continued examination under 37 C.F.R 1.114, including the fee set forth in 37 C.F.R 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 C.F.R 1.114, and the fee set forth in 37 C.F.R 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R 1.114. Applicants’ submission filed on 06/30/20 has been entered. 
Applicants’ Amendment
2)	Acknowledgment is made of Applicants’ after-final amendment filed 08/21/20 and 06/30/20 in response to the final Office Action mailed 02/06/20. The 37 C.F.R 1.121 non-compliance issue identified in the amendment filed 06/30/20 has been corrected.
Status of Claims 
3)	Claims 25, 27, 34, 35, 39 and 42 have been amended via the amendment filed 08/21/20.
	Claims 26, 32, 36, 37 and 41 have been canceled via the amendment filed 08/21/20.
	New claims 43-48 have been added via the amendment filed 08/21/20.
	Claims 25, 27, 31, 34, 35, 38-40 and 42-48 are pending and are under examination.
Prior Citation of Title 35 Sections
4)	The text of those sections of Title 35 U.S. Code not included in this action can be found in a prior Office Action.  	
Prior Citation of References
5)	The references cited or used as prior art in support of one or more rejections in the instant Office Action and not included on an attached form PTO-892 or form PTO-1449 have been previously cited and made of record. 
Information Disclosure Statements
6)	Acknowledgment is made of Applicants’ Information Disclosure Statements 11/24/20 and 06/30/20.  The information referred to therein has been considered and a signed copy is attached to this Office Action.  
Priority
7)	The foreign priority document filed 12/02/11 is not supportive of Example 1 disclosed in the PCT/GB2012/052992 application filed 12/03/12. 
(A)	At least the following claim limitations lack support in the foreign priority application filed 12/02/2011:
	(a)  ‘Primary’ pancreatic tumour in new claims 44 and 47; and

	(B)	In claim 25, the limitations ‘applying an ablative disruption therapy to ….. one …. tumour cell…’, i.e., applying an ablative disruption therapy to one single tumour cell and release of tumour antigens therefrom, lack support both in the foreign priority document and in the PCT/GB2012/052992 application. 
	(C)	The following paragraph set forth at lines 8-15 of page 11 of the instant specification lacks support in the foreign priority application: 
	The immunogenic cell death therapy is preferably carried out on metastatic cancer cells or tissue rather than the primary tumour. Metastatic cancer cells are those cancer cells that have spread from the primary tumours. Treatment is carried out with the aim of causing disruption to the tumours such that there is the release of tumour antigens which can then be recognised by the immune system. Accordingly, the treatment can be carried out at sub-lethal levels, sufficient to induce a minimal cell damage. The metastatic cancer cells or tissue may be present in an organ or site different to that of the primary tumour.

Objection(s) Withdrawn
8)	The objection to the specification made in paragraph 11 of the Office Action mailed 02/06/20 is withdrawn in light of Applicants’ amendment to the specification.
Rejection(s) Moot
9)	The rejection of claims 36, 37 and 41 made in paragraph 17 of the Office Action mailed 02/06/20 under 35 U.S.C § 112(a) or 35 U.S.C § 112 (pre-AIA ), first paragraph, as containing inadequate written description is moot in light of Applicants’ cancellation of the claims.
Rejection(s) Withdrawn
10)	The rejection of claims 25, 27, 31, 34, 35, 38, 40 and 42 made in paragraph 17 of the Office Action mailed 02/06/20 under 35 U.S.C § 112(a) or 35 U.S.C § 112 (pre-AIA ), first paragraph, as containing inadequate written description is withdrawn in light of Applicants’ claim amendments and the new rejection set forth below to address the claims as amended. Applicants’ arguments have been considered, but most are moot in light of Applicants’ claim amendments. Others are addressed herein below.
	Applicants state that Example 1 is directed to treatment of a renal cancer model in mice, while Example 2 is directed to treatment of colorectal cancer in human patients. Applicants acknowledge that neither Example 1 nor Example 2 is directed to pancreatic cancer. Applicants further submit the post-filing 2015 reference of Costa Neves et al. Cureus 7(12): e435, December 2015 and state the following [Emphasis added]: 
Similar to Examples 1 and 2 of the present application, the Costa Neves publication successfully utilizes the same method as disclosed in the present disclosure for treatment of pancreatic cancer in human patients (as per the elected species of the subject application), which evidences that the Applicants had possession of the invention as of the priority date, contrary to the Examiner’s assertion of lack of possession.

Applicants note the goal of the study therein, which is to illustrate the authors’ recent experience deploying ‘multiple modalities of therapy’ in Stage 4 pancreatic cancer. Applicants refer to Figure 3 therein and explain the various therapies including systemic cytotoxic chemotherapy, immunotherapy, combination of radiations, and surgical interventions which the single patient with pancreatic ductal adenocarcinoma underwent in the Costa Neves study: i.e., chemoradiotherapy to the pancreas in conjunction with capecitabine and IMM-101; additional capecitabine and IMM-101; pancreaduodenectomy and left hepatectomy; IMM-101 with capecitabine; and radiofrequency ablation to both lungs. With this, Applicants assert that submission of such evidence is proper in light of Amgen Inc. v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017). Applicants state that the Court in Amgen held that (a) to claim a genus, a patentee must disclose a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that a PHOSITA can visualize or recognize the members of the genus; and (b) the District court erred when it categorically excluded Sanofi’s post-priority-date evidence in determining whether the claims were described or enabled. Applicants argue that the targeted radiotherapy method now claimed and as exemplified in Example 2 follows “the same method” as described in the Costa Neves publication and that the evidence shows that the specification describes all features necessary to treat the recited genus of pancreatic cancer now claimed. Applicants refer to the NCT01303172 Phase II clinical trial mentioned in the 2015 Costa Neves reference and state that the clinical trial used 1 mg of IMM-101 intradermally.
	Applicants’ arguments have been carefully considered, but are not persuasive.
	First, it is noted that Applicants have amended the base claim 25 which changes the scope of the claim and those dependent therefrom, and have added new claims 43-48. Second, the Office agrees that neither Example 1 nor Example 2 is pertinent to the treatment of pancreatic cancer. Third, NCT01303172 Phase II clinical trial is not pertinent to the instantly claimed method which requires the application of targeted radiotherapy or SBRT to the human patient.
	With regard to Applicants’ remarks on the December 2015 post-filing-date reference of Costa Neves et al., it must be noted that “application sufficiency under 112, first paragraph must be judged as of its filing date”. See In re Glass, 492 F.2d 1228, 1232 (CCPA 1974). That is, the question of whether a patent application satisfies each section of 35 U.S.C § 112(a) (written In re Hogan, 559 F.2d 595, 605-607 (1977). MPEP 2164.05(a). See also Ethanol Boosting Systems, LLC v. Ford Motor Company (Delaware 2019) (“Appellees are correct that written description is judged on the state of the art as of the priority date”). In the instant case, the December 2015 post-filing-date reference of Costa Neves et al. referred to by Applicants not only represents post-filing state of the art, but the method disclosed therein is different from the instantly claimed method.  While the post-priority-date evidence can be submitted to show that the species disclosed by Applicants are not ‘representative’ of the claimed genus, such a post-filing reference cannot be used to show “in reverse” the state of the art or possession at the time of filing, i.e., what happened post-filing is not what happened at the time of filing. Furthermore, contrary to Applicants’ assertion, the multimodality combination therapy disclosed in the post-filing reference of Costa Neves et al. (December 2015) deploys multiple combinations of multiple therapeutic agents in Stage 4 pancreatic cancer and is not ‘the same method’ currently claimed and is not “the same method” disclosed in Example 2 of the as-filed specification. Example 2 is silent on and is not pertinent to the currently claimed method of treating pancreatic cancer, primary pancreatic cancer, or metastatic pancreatic cancer, or inhibiting or controlling development of primary pancreatic cancer or metastatic pancreatic cancer in a human patient via application of SBRT to the tumour or to one or more tumour cells, or to the metastatic cancer tissue at a site different to that of a primary pancreatic cancer to induce damage to said tumour or to said metastatic cancer tissue, release tumour antigens and cause tumour necrosis, and simultaneously, separately, or sequentially with the induction of said damage, intradermally administering to the human patient an immunomodulatory composition consisting of 0.01 mg to 1 mg per dose of the non-pathogenic heat-killed whole cell Mycobacterium obuense (i.e., IMM-101) in multiple doses prior to and after the targeted SBRT such that it resulted in regression or stabilization of the primary pancreatic cancer and/or the metastatic pancreatic cancer in said human patient. The post-filing multimodality combination therapy disclosed in the December 2015 reference represents treatment of a previously treated single patient having metastatic pancreatic ductal adenocarcinoma using multiple combinations of multiple therapeutic agents or components, i.e., 
	(a) Gemcitabine + IMM-101; 
	(b) Gemcitabine + nab-Paclitaxel + IMM-101; 
	(c) Chemoradiation to pancreas + Capecitabine + IMM-101; 
	(d) Capecitabine + IMM-101; 
	(e) Pancreatoduodenectomy + left hepatectomy; 

	(g) RFA to left lung plus Cyberknife. 
See Figure 3 of Costa Neves et al. Clearly, the multimodality combination therapy disclosed in the post-filing reference of Costa Neves et al. (December 2015) is very different from the currently claimed method.  See the written description rejection set forth below.
Rejection(s) under 35 U.S.C § 112, First Paragraph
11)	The following is a quotation of 35 U.S.C § 112(a): 
(a) IN GENERAL - The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C § 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out the invention.  

12)	Claims 25, 27, 31, 34, 35, 38, 40 and 42-48 are rejected under 35 U.S.C § 112(a) or 35 U.S.C § 112 (pre-AIA ), first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a written description rejection. 
	The purpose of the written description requirement is “to ensure that the inventor had possession, as of the filing date of the application relied on, of the specific subject matter later claimed by him.” In re Edwards, 568 F.2d 1349, 1351-52, 196 USPQ 465, 467 (CCPA 1978). The written description provision of 35 U.S.C § 112, first paragraph is pertinent to possession at the time of the invention and it is severable from its enablement provision. 
	Instant base claim 25, as amended, is representative of the claimed invention. It is drawn to a method of treating a tumour, inhibiting or controlling development of a tumour in a human patient, wherein the tumour is pancreatic cancer, the method comprising (a) applying an ablative tumour disruption therapy to the tumour to induce damage to the tumour or to one or more tumour cells and release of tumour antigens, wherein the ablative tumour disruption therapy is the targeted radiotherapy of the tumour, and (b) simultaneously, separately or sequentially with induction of damage to the tumour or one or more tumour cells, intradermally administering to the human patient an immunomodulator composition consisting of non-pathogenic heat-killed whole cell Mycobacterium obuense, wherein 0.01 mg to 1 mg of the heat-Mycobacterium obuense is intradermally administered per dose, wherein the immunomodulator composition is intradermally administered in multiple doses and is intradermally administered prior to and after the ablative tumour disruption therapy. The limitation ‘one or more’ tumour cells encompasses at a minimum a single tumour cell, two tumour cells etc, the damage to which induced by the targeted radiotherapy is required to release tumour antigens. Likewise, new claim 44 is drawn to a similar method, but for treating metastatic pancreatic cancer, inhibiting or controlling development of metastatic pancreatic cancer in a human patient, wherein the ablative disruption therapy is targeted radiotherapy of the metastatic cancer tissue which is applied to metastatic cancer tissue at a site different to that of a primary pancreatic tumour, wherein the ablative disruption therapy induces damage to the metastatic cancer tissue. While the elected ablative tumour disruption therapy is the stereotactic ablative radiotherapy (SBRT or SABR) species recited in claims 27 and 46-48, the ablative tumour disruption therapy applied in the method of claims 25, 31, 34, 35, 38, 40 and 42-45 encompasses any non-SBRT ablative tumour disruption therapy. New claim 47 is drawn to a method for treating metastatic pancreatic cancer, inhibiting or controlling development of metastatic pancreatic cancer in a human patient, the method comprising applying stereotactic ablative radiotherapy (SBRT or SABR) to metastatic cancer tissue at a site different to that of a primary pancreatic tumour, wherein the SBRT induces damage to the metastatic cancer tissue and release of tumour antigens; and simultaneously, separately or sequentially with the SBRT, intradermally administering to the human patient an immunomodulator composition consisting of non-pathogenic heat-killed whole cell Mycobacterium obuense, wherein 0.1 mg to 1 mg of the heat-killed whole cell Mycobacterium obuense is intradermally administered per dose, wherein the immunomodulator composition is intradermally administered in multiple doses and is intradermally administered prior to and after the ablative tumour disruption therapy. The methods of the dependent claims 43, 46 and 48 are required to result in regression or stabilization of the primary pancreatic tumour and/or metastatic cancer tissue at a site different to that of a primary pancreatic tumour.  
An analysis of the breadth of instant claims indicates the following. The pancreatic cancer to be treated includes within its scope at least different stages of primary pancreatic cancer including stage III and stage IV, metastatic pancreatic cancer as recited in the dependent claim 38 and new claims 44-48, advanced pancreatic ductal adenocarcinoma, metastatic pancreatic ductal adenocarcinoma, and oligometastatic pancreatic cancer species. While the method of treating such a pancreatic cancer in a human patient requires the human patient to be already having such a pancreatic cancer that is histopathologically confirmed or development of pancreatic cancer or of metastatic pancreatic cancer in a human patient does not. Accordingly, ‘a human patient’ encompasses within its scope immune-deficient human patients, immunocompromised human patients, geriatric human patients, neutropenic human patients, human HIV patients, human patients undergoing transplantation, infants, children etc. The recited intradermal administering requires administering of the IMM-101 immunomodulator simultaneously, separately or sequentially with any ablative tumour disruption targeted radiotherapy or the stereotactic ablative radiotherapy (SBRT or SABR), the interval of time encompassed within the separate or sequential administering being unlimited number of weeks, months or years.  As is acknowledged by Applicants, pancreatic cancer is recognized in the art as the most aggressive human malignancies with poor prognosis. See the entire reference of Weledji et al. Oncol. Rev. 10: 294, pages 28-37, 2016 (of record) including ‘Abstract’ and ‘Introduction’ therein. Thus, encompassed within the scope of the claims are methods of treating any type or any stage of pancreatic cancer including stage III and stage IV, metastatic pancreatic cancer, advanced pancreatic ductal adenocarcinoma, metastatic pancreatic ductal adenocarcinoma, or oligometastatic pancreatic cancer species via intradermal administering of the non-pathogenic, heat-killed whole cell Mycobacterium obuense (IMM-101) in the dose range as recited, in combination with any ablative tumour disruption targeted radiotherapy or SBRT to a human patient diagnosed to have any of these pancreatic cancers prior to and after the ablative tumour disruption radiotherapy or SBRT, the interval between the ablative tumour disruption targeted radiotherapy and the intradermal administering of the immunomodulator being any number of weeks, months, or years. However, at the time of the invention, Applicants were not in possession of the methods as claimed.    
The Written Description Guidelines state: 
There is an inverse correlation between the level of predictability in the art and the amount of disclosure necessary to satisfy the written description requirement.  For example, if there is a well-established correlation between the structure and function in the art, one skilled in the art will be able to reasonably predict the complete structure of the claimed invention from its function. 

Evidence required to demonstrate possession of the invention is fact-specific and varies inversely with the maturity and predictability of the technology area. Inventions in “unpredictable” arts are subject to greater scrutiny under the written description requirement, and require a greater showing of possession than more predictable arts.  This is critically important because treatment of cancer is very unpredictable. With regard to the difficulty and predictability of success of immunotherapy against cancer, the following was known in the state et al. (US 20130209517 A1 filed 02/15/12, of record) taught:
[0007] To date, a major barrier to attempts to develop effective immunotherapy for cancer has been an inability to break immunosuppression at the cancer site and restore normal networks of immune reactivity.

[0008]  …………… there is no simple immunotherapeutic strategy available for consistently enhancing such immune responses.

[0011] …… The mycobacterial cell wall extracts used in the prior art combination therapies also elicit pro-inflammatory cytokines, reactive nitrogen species and recruit leukocytes which are associated with pathology including weight loss due to TNF-quadrature mediated cachexia, with associated lipidemia, hypoglycaemia and peritonitis with ischemic and hemorrhagic lesions in the GI tract. The prior art combination therapies may therefore exacerbate the inflammatory response and have severe side effects.

Particularly with regard to the treatment of pancreatic cancer, the state of the art even several years after the effective filing date of the instant application recognizes that pancreatic tumors are 'notoriously hard to treat' with extremely poor prognosis. See Fred Hutch News Service, pages 1-5, 10 May 2016 (of record). Applicants have acknowledged this in their response filed 06/30/20. 
	A review of the as-filed specification indicates that the two-agent combination, i.e., the combination of application of the SBRT ablative targeted radiotherapy to either pancreatic tumour or to metastatic pancreatic cancer tissue at a site different to that of a primary pancreatic tumour in a human patient and simultaneous, separate or sequential intradermal administration to the human patient an immunomodulatory composition consisting of the recited dose of non-pathogenic heat-killed whole cell Mycobacterium obuense (i.e., IMM-101) has not been correlated, at the time of the invention, with the requisite pancreatic cancer-treating, -inhibiting, -development controlling, -stabilizing and -regressing therapeutic functions, and the requisite metastatic pancreatic cancer-treating, -inhibiting, -development controlling, -stabilizing and -regressing therapeutic functions. Example 1 of the instant specification involves subcutaneous administration of IMM-101 to mice injected with Renca tumour cells and therefore is outside the scope of the currently claimed methods. Example 2 is silent on and is not pertinent to the currently claimed method of treating pancreatic cancer, primary pancreatic cancer, or metastatic pancreatic cancer at a site different to that of a primary pancreatic tumour, or inhibiting or controlling development of said cancers in a human patient via application of any ablative targeted radiotherapy or SBRT to the tumour or to one tumour cell or more than one tumour cells, or to the metastatic cancer tissue at a site different to that of a primary pancreatic cancer to induce damage to said tumour or to said metastatic cancer tissue, release tumour antigens and cause tumour necrosis, and simultaneously, separately, or sequentially with the induction of said damage, intradermally administering to the human patient an immunomodulatory Mycobacterium obuense (i.e., IMM-101) in multiple doses prior to and after the ablative targeted radiotherapy or SBRT such that it results in regression or stabilization of the primary pancreatic cancer and/or the metastatic pancreatic cancer in said human patient. As is acknowledged by Applicants, neither Example 1 nor Example 2 of the as-filed specification is directed to treatment of pancreatic cancer (see first full paragraph of page 13 of Applicants’ amendment and Remarks filed 06/30/20). No methods of treating, inhibiting, or controlling a metastatic pancreatic cancer that results in regressing or stabilizing a primary pancreatic tumour and/or a metastatic pancreatic cancer by applying a specified dose(s) of SBRT, fractionated or non-fractionated, to metastatic cancer tissue at a site different to that of a primary pancreatic tumour in a human patient, which dose(s) induces damage to the primary pancreatic tumour, to one (i.e., single) tumor cell or to more than one cells of the tumour, or to said tissue of the metastatic pancreatic tumour, and simultaneously, separately or sequentially administering IMM-101 intradermally as claimed, was in Applicants’ possession at the time of the invention.  The specific dose of a fractionated or non-fractionated SBRT that is required to induce damage to the pancreatic tumour or to a single tumor cell, or to the pancreatic metastatic cancer tissue at a site different to that of a primary pancreatic tumour in a human patient to release tumour antigens therefrom and that works therapeutically in combination with the recited dose range of the intradermally administered IMM-101 resulting in stabilization or regression of the primary pancreatic tumour and/or the metastatic pancreatic tissue is not disclosed without which one skilled in the art cannot reasonably conclude that the inventors had possession of the claimed invention at the time of filing. 
	Whether the specification shows that Applicants were in possession of the claimed invention at the time of the invention is not a single, simple determination, but rather is a factual determination reached by considering other factors. Factors to be considered in determining whether there is sufficient evidence of possession include the level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention. The description needed to satisfy the requirements of 35 U.S.C § 112 "varies with the nature and scope of the invention at issue, and with the scientific and technologic knowledge already in existence." Capon v. Eshhar, 418 F.3d at 1357, 76 USPQ2d at 1084. Patents and printed publications in the art should be relied upon to determine whether an art is mature and what the level of knowledge and skill is in the art. The “application sufficiency under 112, first paragraph must be judged as of its filing date”. See In re Glass, 492 In re Hogan, 559 F.2d 595, 605-607 (1977) and MPEP 2164.05(a). See also Ethanol Boosting Systems, LLC v. Ford Motor Company (Delaware 2019) (“Appellees are correct that written description is judged on the state of the art as of the priority date.”). Specifically with regard to the administration of multiple doses of IMM-101, i.e., heat killed, whole cells of non-pathogenic M. obuense before and after the targeted Cyberknife SBRT radiotherapy in human patients having previously treated metastatic cancer, wherein the Cyberknife SBRT is meant to cause damage to the tumour cells, release the tumour material, and induce tumor necrosis, the 22 June 2012 Immodulon report entitled "Study No. IMM-101-007 (Completed)" provided the evidence of what was known in the state of the art at the time of the invention. This Immodulon’s Study No. IMM-101-007 (Completed) disclosed the outcome of the IMM-101 plus SBRT Phase 2 Clinical trial (A Study of IMM-101 in Combination With Radiation Induced Tumour Necrosis in Colorectal Cancer. NCT01539824, pages 1-9, 28 February 2012). This Phase 2 clinical trial used the IMM-101 + Cyberknife SBRT combination similar to the combination recited in the instantly claimed method and demonstrated no stabilization of said cancer, no objective response, and no synergy in twelve chemotherapy-experienced metastatic colorectal cancer patients so treated (see "Study No. IMM-101-007 (Completed)"), thus establishing the absence of therapeutic effects of the two-agent IMM-101 + Cyberknife SBRT combination therapy in cancer patients.  With regard to the maturity and the level of knowledge and skill in the art of treating cancer using a combination therapy that includes radiation, Golden and Formenti (Int. J. Radiation Oncol. Biol. Phys. 91: 252-254, February 2015) expressly taught the following years after the filing date of the instant application (see paragraph bridging pages 253 and 254) [Emphasis added]:
	The new area of combining radiation therapy and immunotherapy warrants a systematic approach to optimize the radiation therapy component. Optimal dose and fractionation of radiation are likely to depend on the immunotherapy chosen for combined treatments and, unfortunately, need to be established for each tumor type and distinct immune manipulation. Additionally, different immunotherapeutic strategies may require exploring alternate sequencing options. Most of all, although informative and often predictive, preclinical work cannot replace trials……

As set forth supra, the IMM-101 plus Cyberknife SBRT combination was indeed used in a Phase 2 clinical trial in human patients with a cancer such as a colorectal cancer, the results of which were disclosed in the Immodulon’s Study No. IMM-101-007 (Completed). This Phase 2 human clinical trial demonstrated that the IMM-101 plus Cyberknife SBRT combination therapy did not stabilize the cancer, did not yield objective response, and did not show synergy. Clearly, with these teachings, the art-known unpredictability, the demonstrated lack of therapeutic Study No. IMM-101-007 (Completed), and the lack of showing within the as-filed specification of possession of the claimed method of treating pancreatic cancer via the recited steps and of treating metastatic pancreatic cancer by applying targeted radiotherapy such as SBRT to metastatic cancer tissue at a site different to that of a primary pancreatic cancer as claimed, one of skill in the art would not reasonably conclude that Applicants were in possession of the claimed methods of treating the most aggressive and hard to treat human malignancies - pancreatic cancer and its metastases at the time of the invention. 
	With regard to the written description requirement, it must be noted that "[t]he applicant must . . . convey to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention." Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64 (Fed.Cir.1991). In the instant case, the as-filed specification does not describe the claimed embodiments in sufficient detail to convey to a person skilled in the art that Applicants were in possession of the claimed invention at the time of filing.  See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (written description requirement is not satisfied by merely providing "a result that one might achieve if one made that invention"); In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming a rejection for lack of written description because the specification does "little more than outline goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate"). A mere idea or unsubstantiated function in an unpredictable art is insufficient for written description. The specific description or guidance, not general description or guidance is needed. A mere proposal of using low-dose irradiation delivery in conjunction with an immunotherapeutic agent which “will” establish a long-term immunological response to the tumour and promote anti-tumor immunity as mentioned at lines 13-16 of page 16 of the as-filed specification is a mere plan and a wish with a hope of achieving the goal. Table 1 of the as-filed specification represents a mere plan for what ‘will be’ done. Clearly, Applicants did not have possession of, or did not reduce to practice, the methods of treatment as claimed at the time of the invention. Instant claims do not meet the written description provision of 35 U.S.C § 112(a) or (pre-AIA ) first paragraph.   
Rejection(s) under 35 U.S.C § 112, Second Paragraph
13)	The following is a quotation of 35 U.S.C § 112(b): 
(B)  CONCLUSION --The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
 
The following is a quotation of 35 U.S.C § 112 (pre-AIA ), second paragraph: 

 
14)	Claims 40, 45 and 48 are rejected under 35 U.S.C § 112(b) or 35 U.S.C § 112 (pre-AIA ), second paragraph, as being indefinite, for failing to particularly point out and distinctly claim the subject matter which inventor or a joint inventor, or for the pre-AIA  the Applicants regard as the invention.  
	(a)	The dependent claim 40 is indefinite for having improper antecedence in the limitation ‘the effective amount of the immunomodulatory composition’. See line 1.  Claim 40 depends from the amended claim 25, which does not include the recitation of ‘an effective amount’. 
	(b)	The new dependent claims 45 and 48 are indefinite for lacking sufficient antecedence in the limitation ‘metastatic cancer tissue’. New claims 45 and 48 depend from claims 44 and 47 respectively, which already include the above-identified limitation. For proper antecedence, it is suggested that Applicants replace the above-identified limitation with the limitation --the metastatic cancer tissue--.
Double Patenting Rejection(s)
15)	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 C.F.R 1.321(b). 
http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
16)	(a)  Claims 25, 42 and 43 are provisionally rejected under the judicially created doctrine of nonstatutory double patenting as being unpatentable over claims 14 and 1 of the co-pending 16916194 application. Although the claims are not identical, they are not patentably distinct from each other.  The above-identified claims of the ‘194 application, directed to a method for treating pancreatic cancer solid tumour, or inhibiting or controlling development of pancreatic cancer solid tumour in a human patient, the method comprising applying an ablative tumour disruption therapy to the tumour to induce damage to the solid tumour or one or more cells of the solid tumour and release of tumour antigens, wherein the ablative tumour disruption therapy is targeted radiotherapy, and simultaneously, separately, or sequentially with the induction of damage to the pancreatic cancer solid tumour or one or more cells of the solid tumour, intradermally administering to the human patient an immunomodulator composition consisting of non-pathogenic heat-killed whole cell Mycobacterium obuense, wherein the immunomodulator composition is administered in multiple doses, wherein 0.01 mg to 1 mg of the heat-killed whole cell Mycobacterium obuense is administered per dose, wherein the immunomodulator composition is administered prior to and after the ablative tumour disruption therapy, and wherein the solid tumour is thereby regressed or stabilized, encompasses and reads on the instantly claimed method. 
	(b)	Claims 44 and 45 are provisionally rejected under the judicially created doctrine of nonstatutory double patenting as being unpatentable over claims 21 and 20 of the co-pending 16916194 application. Although the claims are not identical, they are not patentably distinct from each other.  The above-identified claims of the ‘194 application, directed to a method for treating metastatic pancreatic cancer, or inhibiting or controlling development of metastatic pancreatic cancer in a human patient, the method comprising applying an ablative tumour disruption therapy to metastatic cancer tissue at a site different to that of a primary tumour to induce damage to the metastatic cancer tissue and release of tumour antigens, wherein the ablative tumour disruption therapy is targeted radiotherapy, and simultaneously, separately, or sequentially with the targeted radiotherapy intradermally administering to the human patient an immunomodulator composition consisting of non-pathogenic heat-killed whole cell Mycobacterium obuense, wherein the immunomodulator composition is administered in multiple doses, wherein 0.01 mg to 1 mg of the heat-killed whole cell Mycobacterium obuense is administered per dose, wherein the immunomodulator composition is administered prior to and after the ablative tumour disruption therapy, and wherein the primary tumour and/or metastatic cancer tissue is thereby regressed or stabilized, encompasses and reads on the instantly claimed method. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
17)	Claims 44-48, 38, 40, 42, 43, 35, 34, 31, 27 and 25 are rejected under the judicially created doctrine of nonstatutory double patenting as being unpatentable over claims 5, 4, 2, 1 and 7-11 of the US patent 8,617,520 B2 (Applicants’ IDS) in view of Schellenberg et al. (Int. J. Radiation Oncology Biol. Phys. 72: 678-686, 2008). Although the claims are not identical, they are not patentably distinct from each other. The above-identified claims of the ‘520 patent are directed to a method of treating, preventing, reducing, inhibiting and/or controlling the formation or establishment of metastasis associated with pancreatic cancer in a subject intended to undergo chemotherapy at one or more sites distinct from a primary tumour or cancer, wherein said method comprises simultaneously, separately or sequentially administering to the subject via intradermal route, a therapeutically effective amount of an immunomodulator, comprising non-pathogenic, heat-killed whole cell Mycobacterium obuense and gemcitabine. The open claim language in the instant claims ‘the method comprising’ does not exclude, but permits gemcitabine administration in the claimed method. The therapeutically effective amount of the non-pathogenic, heat-killed whole cell Mycobacterium obuense administered intradermally in the method of the ‘520 patent is 107 to 109 cells which falls within the amount recited in claim 40 and encompassed within the scope of claims 44-48, 38 and 25. Furthermore, as in In re Basell Pollolefine Italia S.P.A., 89 USPQ2d 1030, 1036 (Fed. Cir. 2008), the specification of the ‘520 patent, for example at lines 45-49 of column 5, identifies the subject of the invention to be human and the effective amount or dose of the non-pathogenic, heat-killed whole cell Mycobacterium obuense to be from 0.01 mg to 1 mg, or from 0.1 mg to 1 mg, indicating that a human subject and said dose range are intended to fall within the meaning of the claims. Note that ‘[The specification] may be used to learn the meaning of terms and in interpreting the coverage of a claim’ [Emphasis added]. In re Basell Pollolefine Italia S.P.A., 89 USPQ2d 1030, 1036 (Fed. Cir. 2008). 
	The ‘520 patent is silent on the application of the ablative tumour disruption targeted radiotherapy such as SBRT to the patient in the method.
et al. expressly taught integrating the administration of standard gemcitabine chemotherapy with the delivery of Cyberknife SBRT in the treatment of pancreatic cancer to address the high propensity for distant metastases. Said integration resulted in excellent rate of local progression-free survival. Schellenberg et al. taught the delivery of a single fraction of 25 Gy Cyberknife SBRT or the use of three fractions of 24 Gy with gemcitabine chemotherapy. See abstract; third full paragraph of page 679; first full paragraph of pave 683; and first sentence under the section ‘Local control’ on page 683. 
Given Schellenberg’s express teaching of the advantageous use of integrated administration of gemcitabine chemotherapy with the delivery of fractionated or non-fractionated Cyberknife SBRT in the treatment of pancreatic cancer and distant metastases, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to replace gemcitabine in the method of the ‘520 patent with the integrated gemcitabine plus fractionated or non-fractionated Cyberknife SBRT to produce the instant invention. Given the teachings of Schellenberg et al. of the effective use of gemcitabine in combination with Cyberknife SBRT, one of ordinary skill in the art would have been motivated to produce the instant invention for the expected benefit of providing a cancer treatment method that addresses the high propensity for distant metastases and that results in excellent rate of local progression-free survival. The resultant method would meet the structural requirements of the instantly claimed method and would be expected to elicit the same effects as recited in the instant claims. Note that the test of obviousness is not express suggestion of the claimed invention in any and all of the references, but rather what the references taken collectively would reasonably have suggested to those of ordinary skill in the art presumed to be familiar with them. In re Keller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981).  Furthermore, the intradermal administration of the immunomodulator composition prior to and after the SBRT as recited is an obvious matter of study design choice or standard technique choice. 
Relevant Art
18)	The prior art made of record and not relied upon currently in any rejection is considered pertinent to Applicants’ disclosure:
		 Mahadevan et al. (Int. J. Radiation Oncol. Biol. Phys. 78: 735-742, 2010) taught the use of both gemcitabine and hypofractionated SBRT in the treatment of nonmetastatic pancreatic cancer. See entire reference including the title.
		 Mahadevan et al. (Int. J. Radiation Oncol. Biol. Phys. 81: e615-e622, 2011) taught the use of both gemcitabine and fractionated SBRT in the treatment of nonmetastatic pancreatic cancer. See entire reference including the title.
	Gaya AM (Abstract, The 2013 SRS/SBRT Scientific Meeting hosted by the Radiosurgery Society, Carlsbad, California, 21-23 February 2013) taught the following (see entire document):
	A 25Gy single fraction of stereotactic ablative body radiotherapy (SABR), administered by the Cyberknife system, induces tumour necrosis (immunogenic cell death) due to endothelial cell damage and vascular collapse, cell membrane breakdown, and the subsequent release of cellular material and tumour associated antigens into the circulation. 

Conclusion
19)	No claims are allowed.
Correspondence
20)	Papers related to this application may be submitted to Group 1600, AU 1645 by facsimile transmission.  The Fax number for submission of amendments, responses and papers is (571) 273-8300, which receives transmissions 24 hours a day and 7 days a week. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
21)	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.Mov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000.
22)	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to S. Devi, Ph.D., whose telephone number is (571) 272-0854.  A message may be left on the Examiner’s voice mail system.  The Examiner is on a flexible work schedule, however she can normally be reached Monday to Friday from 7.00 a.m. to 4.00 p.m. (EST).  If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Gary Nickol, can be reached on (571) 272-0835. 
		


S. Devi, Ph.D.Primary Examiner, Art Unit 1645                                                                                                                                                                                                        
				

February, 2021